OPINION OF THE COURT
M. DANIEL FUTCH, JR., Circuit Judge.
THIS CAUSE having come before this Court upon Appellant’s appeal of the trial court’s order granting the Appellee a new trial, this Court having received appellate briefs and being fully advised in the premises, finds that:
The trial court abused its discretion in granting the Appellee a new trial. State v Riggins, 314 So.2d 238 (Fla. 4th DCA 1975). Specifically, the trial court erred in substituting his judgment for that of the jury, which found the Appellee guilty. State v Coles, 91 So.2d 200 (Fla. 1967). It is obvious from the record that the jury’s verdict was based on substantial, competent evidence. Indeed, the trial court noted the *67sufficiency of evidence when it denied the Appellee’s motion for judgment of acquittal. Thus, jury’s verdict should not have been disregarded by the trial court where it was supported by súbstantial, competent evidence.
Further, the trial court erred in granting the Appellee a new trial where the prosecutor’s closing argument were not improper or misleading.
Accordingly, for the foregoing reasons, it is hereby,
ORDERED AND ADJUDGED that the trial court’s order granting the Appellee a new trial is REVERSED. This cause is hereby remanded for further proceedings consisting with this opinion.
DONE AND ORDERED in Chambers, at the Broward County Courthouse, 201 Southeast Sixth Street, Fort Lauderdale, Broward County, Florida 33301, this 18th day of September, 1989.